UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6284


DERRICK TOOMER,

                  Plaintiff - Appellant,

          v.

WARDEN; SHARON BAUCUM, DPSCS; M. STOUFER; DEPT. OF PUBLIC
SAFETY AND CORR.; WEXFORD MEDICAL HEALTH CARE PROVIDER;
CORRECTIONAL   MEDICAL  SERVICES   (CMS);   CORIZON MEDICAL
SERVICES, f/k/a Correctional Medical Services,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:13-cv-00614-DKC)


Submitted:   June 27, 2014                  Decided:   August 20, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Toomer, Appellant Pro Se. Donald Eugene Hoffman, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Pikesville, Maryland;
Siobhan Kelly Madison, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland; Joseph Barry Chazen, Gina Marie
Smith, MEYERS, RODBELL & ROSENBAUM, PA, Riverdale, Maryland, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Derrick       Toomer     filed    a     42      U.S.C.     § 1983    (2012)

complaint     against       the     Department         of     Public        Safety     and

Correctional     Services        (“DPSCS”),   Wexford        Health    Sources,      Inc.

(“Wexford”), *     and    two    prison   officials.           The    district       court

dismissed    the    complaint      against    one      prison   official,       granted

summary judgment to the remaining Defendants, and directed the

Clerk to amend the docket to include a new Defendant — Corizon

Medical Services (“Corizon”).                Toomer appeals this order, and

the DPSCS and the prison officials have moved to dismiss the

appeal as interlocutory.

            This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).     The order Toomer seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order, as

the claims against Corizon remain pending in the district court.

Accordingly,       we    grant    the   motion    to     dismiss      the    appeal    as

interlocutory.          Although the remaining Defendants did not move

     *
       Although the district court’s docket and our docket both
designate the corporation as “Wexford Medical Health Care
Provider,” Wexford states that the correct name of the
corporation is Wexford Health Sources, Inc.



                                          3
to dismiss, we nevertheless dismiss the appeal in its entirety,

as we do not have jurisdiction over this interlocutory appeal.

See Dickens v. Aetna Life Ins. Co., 677 F.3d 228, 229-30 (4th

Cir. 2012) (holding that this court is required to inquire into

its jurisdiction sua sponte).        Finally, we deny Toomer’s pending

motions.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     4